Judgement unanimously affirmed, with costs. Memorandum: The award of $167,250 for the appropriation of 20,500 square feet of land on Genesee Street in the Village of New Hartford on which was situated a substantial structure of three stories and a basement used as a retail furniture store was within the range of expert testimony and supported by the proof. The court found the value of the land to be $42,250, the building $120,000, and a sign on the premises $5,000. While it failed to demonstrate the manner by which it determined the building value, a practice we have repeatedly disapproved, there is sufficient evidence in the record from which appropriate findings may be made and we would affirm upon the following evaluations of the proof of building value based upon an economic rental projection. Basement 6,000 sq ft. $.50 $3,000; first floor 8,000 sq. ft. $1.31 $10,480; second floor 6,000 sq. ft. $.75 $4,500; third floor 6,000 sq. ft. $.50 $3,000; $20,980. Less annual expenses and 5% allowance for vacancies $5,649; net income $15,331; return to land $42,250 -6%% $2,745; net income to improvements $12,586. Net income rounded off at $12,600 and capitalized at 10%% produces $120,000 as the value of the improvements which, added to land value of $42,250 and the sign value of $5,000 makes a total valuation of $167,250, the sum awarded. (Appeal from judgment of Court of Claims in claim for permanent appropriation.) Present— Del Vecchio, J. P., Marsh, Witmer, Moule and Bastow, JJ.